Citation Nr: 0007247	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  94-17 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening claims of entitlement to service connection 
for an acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1970 to 
February 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1. An unappealed RO decision in December 1987 denied 
entitlement to service connection for a nervous disorder, 
to include major depressive disorder.

2. An unappealed RO decision in March 1990 denied entitlement 
to service connection for PTSD.

3. Additional evidence received since March 1990 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran did not serve in Vietnam, and there is no 
credible supporting evidence that he was a combat medic or 
that his claimed stressors occurred.

5.  The preponderance of the evidence is against a finding 
that any current acquired psychiatric disorder is related 
to the veteran's period of active service. 


CONCLUSIONS OF LAW

1.  The December 1987 and March 1990 rating decisions which, 
respectively, denied entitlement to service connection for a 
nervous disorder, to include major depressive disorder, and 
PTSD, are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 3.104(a) (1999). 

2.  New and material evidence sufficient to reopen the claim 
for service 
connection for an acquired psychiatric disorder, to include 
PTSD, has been secured.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999).

3.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a nervous disorder, to 
include major depressive disorder, was denied by an 
unappealed rating decision in December 1987 on the bases that 
no neurosis or psychosis was diagnosed in service medical 
records and there was no medical evidence of diagnosed 
psychiatric illness until 1986, over 10 years after the 
veteran's separation from service.  In a June 1986 VA 
hospitalization report, the principal diagnoses were related 
to substance abuse; major depressive disorder, in remission, 
was also diagnosed.  In January 1990, the veteran was 
admitted to a VA domiciliary for treatment of cocaine/alcohol 
dependence.  The discharge diagnoses included PTSD.

Entitlement to service connection for PTSD was denied by an 
unappealed rating decision in March 1990, which was based on 
the lack of a verified stressor to support the diagnosis of 
PTSD.  The RO noted that the diagnosis had apparently been 
reported without a mental status examination by a 
psychiatrist.  

Pursuant to 38 U.S.C.A. § 5108, the veteran's previously 
disallowed claim may be reopened if new and material evidence 
has been presented or secured.  New evidence submitted to 
reopen a claim will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996). 

The U.S. Court of Appeals for the Federal Circuit, in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), held that the 
governing regulation, 38 C.F.R. § 3.156(a), requires only 
that the newly submitted evidence "be so significant that it 
must be considered in order to fairly decide the merits of 
the claim" in order to reopen a claim. 

Initially the Board observes that the veteran's statements 
that he has PTSD or another acquired psychiatric disorder as 
a result of active service do not provide a sufficient basis 
for reopening the previously disallowed claim, see Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim). 

The evidence which was of record at the time of the prior 
denials included service medical records, which were negative 
for complaints, symptomatology, treatment or findings of a 
neurosis or psychosis.  In the separation examination report, 
the examiner noted the veteran reported depression, worry,  
and nervous trouble related to the military.  However, the 
examiner evaluated the veteran as psychiatrically normal. 
Also of record at the time of the prior denials were VA 
hospitalization records from May to June 1986, which noted 
that the veteran had a long history of significant substance 
abuse, which got worse after his wife divorced him in 1982.  
The hospital report indicated the veteran underwent an 
uneventful detoxification.  

The veteran's DD Form 214 shows overseas service of exactly 
one year.  His occupational specialty was listed as radiology 
specialist.  There was no indication that he received any 
awards or decorations for being in combat.

Since March 1990, considerable additional medical evidence 
has been associated with the claims file.  A hospital summary 
from May 1993 diagnosed the veteran with alcohol and cocaine 
dependency, continuous, and rule out PTSD; on Axis II, 
borderline personality disorder was also diagnosed.  Another 
hospital summary from March 1994 diagnosed the veteran with 
alcohol and cocaine dependence, along with PTSD; rule out 
borderline personality disorder was diagnosed on Axis II.  
While the veteran primarily received treatment for substance 
abuse, he also reported flashbacks to Vietnam along with 
thought content of other Vietnam issues.  Other treatment 
records relate primarily to treatment for substance abuse.  

The veteran was admitted for extensive therapy to a VA 
Domiciliary and Transcend Program from April to November 
1994.  The diagnoses on discharge were PTSD and alcohol and 
cocaine dependence.  Rule out borderline personality disorder 
was reported on Axis II.  A January 1995 letter from the 
director of that program indicated that the veteran received 
treatment for substance abuse and PTSD.  Progress notes from 
the treatment program show that the veteran stated that he 
had made "God-like decisions" as a medic.

The veteran was afforded a VA psychiatric examination in 
January 1996.  The examiner reviewed the claims file and 
detailed the veteran's reported stressors which were already 
in the claims file, including treating the wounded under fire 
and, while giving a soldier a skull X-ray, unwrapping head 
bandages and seeing the brain fell out on the table.  The 
examiner reported the veteran's history as related during the 
examination, which included working as a field medic, being 
blown up while in a ambulance and being thrown for a distance 
of 15-20 feet, and using dead bodies to shield himself from 
enemy fire.  The veteran also reported life threatening 
incidents after service, including being stabbed several 
times and being in a motorcycle accident.  PTSD with chronic 
depression, anxiety, nightmares, flashbacks, hypervigilance, 
hyper-alertness, social and industrial impairment as well as 
dissociative hallucinations was diagnosed  on Axis I.  Axis 
II was reported as "no diagnosis." 

The veteran contends that his active duty included combat 
service.  He asserts that he was a combat medic who treated 
and retrieved wounded soldiers in Vietnam and that he was 
under enemy fire while assisting the wounded.  He also claims 
that his duties included picking up body parts.  He 
additionally asserts that he was in an ambulance which blew 
up and he was rendered unconscious.  He also claims that, 
while doing a skull X-ray on one wounded soldier, he had to 
unwrap the bandages, and the soldier's brain fell out.  

As part of the development of the case, the veteran's Air 
Force Form 7 -Airman's Military Record (AF-7) was obtained 
and associated with the claims file. Those records do not 
corroborate combat service or even service in Vietnam.  The 
RO also obtained detailed performance reports for the claimed 
period of service from February 1971 to March 1973.  Those 
reports detail all the veteran's duties and reflect that he 
was stationed at the Udorn Air Force Base in Thailand; there 
was no indication of any service in or trips to Vietnam.  
Through July 8, 1972, the veteran's duties were as a medical 
administrative specialist.  His duties were to perform 
assignments from the hospital commander, such as vehicle 
maintenance and message distribution.  He also assisted the 
unit mail clerk, administrative officer and first sergeant.  
Specific achievements included managing ration cards, leave 
requests and other orderly room functions. Thereafter, from 
July 9, 1972 through March 26, 1973, his duties were in the 
radiology unit.  He greeted patients, wrote names in the X-
ray logs, made identifier cards, prepared the patient and 
film for procedures, set machine controls, and exposed and 
developed films.  At the conclusion of the period, he was 
reported as being able to take nearly all routine films and 
to help with special procedures. 

The veteran claimed that pay records would demonstrate that 
he received combat pay; however, subsequent development by 
the RO did not produce any records to substantiate that the 
veteran received combat pay.  In December 1998, the National 
Personnel Records Center reported being unable to verify any 
Vietnam service.

Records of the veteran's administrative discharge in 1975 
were also obtained.  Such records indicate that the veteran 
was separated after numerous disciplinary incidents because 
of an apathetic and defective attitude, manifested by a 
consistent disregard for standards, and resistance to 
authority, rules and regulations.  

The RO has undertaken stressor development with United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), whose report indicated that the veteran's unit 
was responsible to provide medical support in Udorn, Thailand 
only.  The USASCRUR was unable to corroborate any service in 
Vietnam without a Vietnam unit designation or location.  The 
Board observes that the veteran's AF-7 as well as other 
evidence of record would not enable further development in 
this regard, because those records do not show that the 
veteran's unit was ever in Vietnam or that he was assigned to 
another unit.

The Board finds that the additional medical evidence is new 
to the record, and in view of the less stringent standard for 
materiality set forth in Hodge, bears directly and 
substantially on the question of whether an acquired 
psychiatric disorder or PTSD is a result of service.  
Accordingly, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is reopened.

Having reopened the veteran's claim for entitlement to 
service connection, the Board observes that the next step 
following the reopening of the veteran's claim is 
consideration of whether, based upon all of the evidence of 
record, a well-grounded claim has been submitted pursuant to 
38 U.S.C.A. § 5107(a).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc). 

With respect to the claim for service connection for an 
acquired psychiatric disorder  other than PTSD, a well-
grounded claim for service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d. 1464 (Fed. Cir. 1997).

A well grounded claim for PTSD consists of 1) medical 
evidence of a current disability; 2) medical or lay evidence 
of an inservice stressor; and 3) medical evidence of a nexus 
between the disability and service.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In this case, the medical evidence from multiple 
hospitalizations since March 1990 and the 1994 records from 
the Domiciliary and Transcend Program satisfy those elements 
by providing a diagnosis of PTSD and suggesting a 
relationship between that pathology and the veteran's 
service. Accordingly, the veteran's claim is well grounded.

Only after a determination that the claim is well grounded 
may VA proceed to evaluate the merits of the claim, provided 
that VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).  
It bears emphasis, too, however, that the Court has also 
stated that in determining whether evidence is new and 
material or at the well grounded stage of analysis, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened and well-grounded, then, 
the ultimate credibility or weight to be accorded such 
evidence must be determined by the finder of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  With the veteran's claim 
having been reopened, a full de novo review and weighing of 
all of the evidence is in order, as set forth below.

The Board recognizes that the RO denied the veteran's claims 
under a new and material evidence analysis, while the Board 
will decide the claims on the merits.  The Board has, 
therefore, considered whether the veteran has been given 
adequate notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Under the current state of the law set forth by 
the Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Board notes that, when the Board reviewed the 
veteran's claim on a new and material evidence basis and 
reopened it, its first obligation was to determine whether 
the claim was well grounded.  Elkins, 12 Vet. App. at 218-
219. There is no prejudice to the veteran by virtue of the 
decision by the Board that his claim was well grounded.  In 
further considering the veteran's claims on the merits, the 
Board observes that the veteran has consistently argued his 
claim on the merits, in addition to arguing that that "new 
and material evidence" had been submitted and his claim is 
well grounded.  Moreover, the RO has provided the veteran 
with pertinent laws and regulations pertaining to service 
connection as well as those pertaining to new and material 
evidence.  Consequently, the Board concludes that remanding 
the case to allow the RO to first rule on the merits of the 
case would exalt form over substance and that the veteran 
will not be prejudiced by the Board's decision on the merits 
of his claim.   

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131. "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id.

For service connection for PTSD to be awarded, three elements 
must be present, according to VA regulations: (1) a current, 
clear (unequivocal) medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and 
the claimed in- service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(F) (1999); Moreau v. Brown, 9 Vet. App. 389 
(1996).  

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Cohen, id.  
Nevertheless, the occurrence of a stressor is an adjudicatory 
determination. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  
"Credible supporting evidence" of a noncombat stressor may 
be obtained from service records or other sources.  Moreau, 
supra.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Although the veteran claims to have been rendered unconscious 
from an ambulance exploding, his medical records are entirely 
negative for treatment of injuries in such an.  His claimed 
stressors all relate to his alleged service as a medic.  
However, his claimed combat service is unverified, and even 
his presence in Vietnam has not been verified by official 
sources. His overseas duty time was in Thailand and not in 
Vietnam.  The veteran has not submitted any evidence tending 
to show that he was in Vietnam while on active duty or that 
any of his claimed stressors, which he has said were in 
combat in Vietnam, occurred.  A crucial element required for 
service connection for PTSD, verification of a stressor, is 
thus missing in this case.  To the extent that the veteran 
may be claiming that he "unwrapped a head dressing and a 
[soldier's] brain fell out" or other similar incidents 
occurred at a service department radiology department in 
Thailand, the Board finds that the veteran's account of 
stressful events is inherently incredible and lacking in 
probative value. 

With respect to the diagnosis of PTSD at the January 1996 VA 
examination, the Board notes that the Court has held that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history is 
inadequate. West v. Brown, 7 Vet.App. 70, 77-8 (1994).  The 
Board therefore finds that any medical opinion of record 
suggesting an association between the veteran's claimed 
stressors and any current psychiatric pathology has no 
probative value.

The Board finds that the veteran's complaint of nervous 
trouble at service separation does not show that he had an 
acquired psychiatric disorder at that time.  The examining 
physician evaluated him as psychiatrically normal, and he, as 
a layman, is not qualified to make a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There 
is no medical evidence tending to show that any psychiatric 
symptoms the veteran had in service represented a chronic 
disability rather than an acute and transitory condition. The 
Board concludes that there is no convincing evidence of 
record that associates any current psychiatric disorder with 
the veteran's period of active service, and, accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened, 
and, to that extent, the appeal is granted

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

